Case 3:20-cv-10753-MAS-ZNQ Document 15 Filed 08/31/20 Page 1 of 2 PageID: 248




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


DONALD J. TRUMP FOR
PRESIDENT, INC., REPUBLICAN
NATIONAL COMMITTEE, NEW                        No. 3:20-cv-10753-MAS-ZNQ
JERSEY REPUBLICAN STATE
COMMITTEE,
                                                NOTICE OF MOTION TO
                   Plaintiffs,                INTERVENE PURSUANT TO
      v.                                              RULE 24

PHILIP D. MURPHY, in his official
capacity as Governor of New Jersey,
TAHESHA WAY, in her official
capacity as Secretary of State of New
Jersey,

                   Defendants.




      PLEASE TAKE NOTICE THAT, upon the accompanying memorandum

of law, the certification of B. John Pendleton, Jr. and the exhibits attached thereto,

and all other pleadings and proceedings in this action, Defendant-Intervenors

League of Women Voters of New Jersey and NAACP New Jersey State

Conference, by and through their undersigned counsel, will move this Court on

October 5, 2020, or as soon as counsel may be heard, before the Honorable United

States District Judge Michael A. Shipp, located at Clarkson S. Fisher Building &

U.S. Courthouse, 402 East State Street, Trenton, NJ 08608, Courtroom 5W, for an
Case 3:20-cv-10753-MAS-ZNQ Document 15 Filed 08/31/20 Page 2 of 2 PageID: 249




Order granting Proposed Defendant-Intervenors’ motion to intervene, granting the

relief set forth in Proposed Defendant-Intervenors’ accompanying proposed order,

and granting such other and further relief that the Court deems proper. Proposed

Defendant-Intervenors request oral argument on this motion.

Dated: August 31, 2020                    /s/ B. John Pendleton, Jr.

Ryan P. Haygood                           B. John Pendleton, Jr.
Andrea McChristian*                       Marc Silverman
Henal Patel                               Jenny X. Zhang
rhaygood@njisj.org                        john.pendleton@dlapiper.com
amcchristian@njisj.org*                   marc.silverman@dlapiper.com
hpatel@njisj.org                          jenny.zhang@dlapiper.com
NEW JERSEY INSTITUTE FOR SOCIAL           DLA PIPER LLP (US)
JUSTICE                                   51 John F. Kennedy Parkway,
60 Park Place, Suite 511                  Suite 120
Newark, New Jersey 07102                  Short Hills, New Jersey 07078-
Telephone: (973) 624-9400                 2704
                                          Phone: (973) 520-2561

Danielle M. Lang*
Molly E. Danahy*
dlang@campaignlegal.org
mdanahy@campaignlegal.org
CAMPAIGN LEGAL CENTER
1101 14th Street. 4th Floor
Washington, DC 20005
Telephone: 202-736-2200
* Pro hac vice applications forthcoming

Counsel for Defendant-Intervenors LWVNJ
And NJ NAACP
